                                                                           FLED
                 IN THE UNITED STATES DISTRICT COURT                         MARO 9 2020
                     FOR THE DISTRICT OF MONTANA                           Clerk, U.S. District Court
                                                                             District Of Montana
                          MISSOULA DIVISION                                        Mioo-ou1a




 CENTER FOR BIOLOGICAL
 DIVERSITY,                                        CV 19-109-M-DLC
                         Plaintiff,

        vs.
                                                    ORDER
 DAVID BERNHARDT, Secretary of
 the U.S. Department of the Interior;
 and MARGARET EVERSON,
 Principal Deputy Director of U.S. Fish
 and Wildlife Service,

                      Defendants,

  STATE OF WYOMING, STATE OF
  IDAHO, WYOMING STOCK
  GROWERS' ASSOCIATION,
  WYOMING FARM BUREAU
  FEDERATION, UTAH FARM
  BUREAU FEDERATION,

              Defendant-Intervenors.


      Before the Court is Plaintiff Center for Biological Diversity's ("Center")

Motion to Challenge the Administrative Record. (Doc. 41.) Center argues that

the Secretary of the Interior and the Director of the U.S. Fish and Wildlife Service

(together "Federal Defendants") failed to provide a complete administrative record

in response to Center's suit alleging that Federal Defendants failed to "update the
                                        -1-
outdated grizzly bear recovery plan to include current biological information and

evaluate additional areas for recovery" as required under the Endangered Species

Act ("ESA") and Administrative Procedures Act ("APA"). (Doc. 42 at 8.) For

the reasons that follow, Center's motion will be granted in part and denied in part.

                                     Discussion

       Center requests that this Court: ( 1) supplement the administrative record

with seven documents that Center received in response to Freedom of Information

Act ("FOIA") requests, or in the alternative, recognize that in reviewing its "failure

to act" claim brought under the ESA, the Court is not limited to review of the

administrative record; (2) order Federal Defendants to include any other

documents that were improperly withheld from the administrative record; and (3)

produce a privilege log for any materials the agency has withheld on the basis of

the deliberative process privilege. (Id. at 16-17.) Federal Defendants assert that

they have produced a complete administrative record because deliberative

materials generated during the decision-making process are outside the scope of

the administrative record. (Doc. 43 at 13.) For this reason, Federal Defendants

assert that no privilege log is required because they have not withheld any

documents on the basis of a privilege. (Id.) However, if the Court disagrees,

Federal Defendants reserve the right to assert the deliberative-process privilege in

the future. (Id. n.l.)


                                         -2-
      The Court will first address Federal Defendants contention that deliberative

materials are categorically excluded from the administrative record in response to

Center's request to compel Federal Defendants to complete the record with all

deliberative documents. The Court will then address Center's request to

supplement the record with the seven attached exhibits.

      I.     Scope of the Administrative Record

      Under the APA, a court reviewing an agency's decision is instructed to

"review the whole record or those parts of it cited by a party." 5 U.S.C. § 706.

"The whole record" is "everything that was before the agency pertaining to the

merits of its decision," Portland Audubon Soc. v. Endangered Species Comm., 984

F.2d 1534, 1548 (9th Cir. 1993), which includes "all documents and materials

directly or indirectly considered by agency decision-makers [including] evidence

contrary to the agency's position," Thompson v. United States Dep 't ofLabor, 885

F.2d 551,555 (9th Cir. 1989) (citations omitted). An agency is entitled to a

presumption that the record as submitted is complete. Native Ecosystems Council

v. ·Marten, 334 F. Supp. 3d 1124, 1129 (D. Mont. 2018). "A plaintiff may rebut

this presumption with clear evidence to the contrary." Indigenous Envtl. Network

v. United States Dep't ofState, No. CV-17-29-GF-BMM, 2018 WL 1796217, at *2

(D. Mont. Apr. 16, 2018).




                                        -3-
      Federal Defendants assert that deliberative, process-based documents are not

part of the administrative record because they were not "before" the decision-

maker nor "considered" in the process of reaching a decision. (Jd. at 14.) Federal

Defendants analogize to judicial decision-making: "When a district court decision

is appealed, the court of appeals evaluates the trial court's final decision on the

record before it, including the evidence reviewed by the trial court, but does not

scrutinize the judge's deliberative materials, bench memorandums, draft opinions

or communications with staff." (Id. at 15.) This analogy is not entirely apt.

Jeffrey C. Dobbins, New Evidence on Appeal, 96 Minn. L. Rev. 2016, 2027 (2012).

First, unlike appellate review of a district court, this Court's deferential review of

an agency·decision entails a process-based inquiry. See, e.g., Shumaker v. Astrue,

657 F. Supp. 2d 1178, 1181 (D. Mont. 2009) (reviewing the Commissioner's

decision for substantial evidence); Citizens to Preserve Overton Park v. Volpe, 401

U.S. 402,416 (1971), abrogated on other grounds by Califano v. Sanders, 430

U.S. 99 (1977) (reviewing the Secretary's decision to determine whether it was

supported by relevant factors); Native Ecosystems Council v. US. Forest Serv., 428

F.3d 1233, 1239 (9th Cir. 2005) (reviewing NEPA challenge to see whether the

Forest Service took a "hard look" at the proposed project). Second, unlike judicial

record-making which is governed by formalized rules, the process of compiling the

administrative record is "much more poorly defined." Dobbins, supra at 2027.


                                          -4-
While the record developed before a trial court is compiled through the adversary

system, the administrative record is compiled by the agency after litigation has

commenced and its contents are subject to the agency's internal guidance and

discretion. Aram A. Gavoor & Steven A. Platt, Administrative Records and the

Courts, 67 U. Kan. L. Rev. 1, 11-14 (2018). Although the agency benefits from a

presumption that the record as submitted is complete, the agency must still comply

with its duty to provide the "whole record."

      When it comes to interpreting the "whole record," the Supreme Court has

offered only sparse guidance on the subject. In Overton Park, the Supreme Court

reviewed the Secretary of Transportation's decision to enact a six-lane highway

through an urban park. 401 U.S. at 411. This decision was permissible under

federal law so long as the Secretary determined that there was no feasible and

prudent alternative. Id. The Court reviewed this decision under the arbitrary and

capricious standard, which required it to examine "whether the decision was based

on a consideration of the relevant factors and whether there had been a clear error

of judgment." Id. at 416. The Court recognized that such a determination was

impossible on the "bare record" before it. Id. at 420. The Secretary had not made

formalize findings-which the Court decided was not required so long as there was

other evidence in the record that would explain the Secretary's reasoning. Id. at

417-19. However, the agency had not provided any contemporaneous record of


                                        -5-
that decision. Id. at 409. Instead, it produced affidavits prepared for litigation

which the Court characterized as "post-hoc rationalizations" for its action. Id. at

419. Ultimately, the Court remanded to the district court to review "the full

administrative record" including a consideration of contemporaneous or

subsequently-generated documents that shed light on the agency's decision-making

process. Id. at 420. The Court recognized that if such documents did not exist, the

district court might require "administrative officials who participated in the

decision to give testimony explaining their action." Id. In the event the Court

requested such testimony, it instructed that "inquiry into the mental processes of

administrative decisionmakers is usually to be avoided." Id. (citing United States

v. Morgan, 313 U.S. 409,422 (1941)).

      The Court in Overton Park did not imply that documents and written

correspondence that revealed the agency's decision-making process are off limits

in administrative review cases. To the contrary, the Court recognized that a

document that sheds light on the factors considered by an agency is often essential

to determine whether the agency's decision was arbitrary and capricious. When a

record before a district court is so sparse that the court must take testimony from

the agency actors themselves, the Court instructed that "inquiry into the mental

processes" should generally be avoided, but this does not mean that inter-agency

communications which highlight such mental processes are similarly off limits.


                                         -6-
      Despite Overton Park's seemingly broad interpretation of the "whole

record," Federal Defendants urge the Court to recognize the reasoning of the D.C.

Circuit which it contends supports its view that deliberative materials fall outside

of the administrative record. (Doc. ~3 at 16 (citing San Luis Obispo Mothers for

Peace v. US. Nuclear Regulatory Comm 'n, 789 F.2d 26, 44 (D.C. Cir. 1986) and

Oceana v. Ross, 920 F.3d 855, 856 (D.C. Cir. 2019)).) In the absence ofNinth

Circuit law on point, Federal Defendants urge the Court to follow other district

courts within the Ninth Circuit that have found the D.C. Circuit's reasoning

persuasive. (Doc. 43 at 18 (collecting cases).) Center notes that numerous other

districts within the Ninth Circuit have rejected the D.C. Circuit's reasoning. (Doc.

42 at 20 (citing Indigenous Envtl. Network, 2018 WL 1796217, at *2).)

      Without the benefit of Ninth Circuit precedent, the Court is convinced that

the better view is that the "whole record" includes deliberative materials that were

"directly or indirectly considered by agency decision-makers." Thompson, 885

F .2d at 555. When tasked with review of an agency decision under the APA, it is

essential that the Court understand the agency's reasons for its decision. This

includes the agency's stated reasons but may also include draft or deliberative

documents exchanged in the course of reaching a decision.

      "[U]nder some circumstances, predecisional deliberative communications

may go to the heart of the question of whether an agency action was arbitrary and


                                         -7-
      capricious, an abuse of discretion or otherwise inconsistent with the law[.]" Desert

      Survivors v. US Dep't of the Interior, 231 F. Supp. 3d 368,382 (N.D. Cal. 2017).

      For example, in the environmental context, where a regional agency receives

      instruction from Washington to justify a decision that has already been made on

...   policy grounds before a meaningful review of a proposed action has taken place,

      see Center for Biological Diversity v. Kempthorne, No. CV 07-0038-PHX-MHM,

      2008 WL 659822 (D. Ariz. Mar. 6, 2008), evidence of such correspondence is

      equivalent to a "smoking gun" because it indicates that a decision was improper.

      Desert Survivors, 231 F. Supp. 3d at 382. In this circumstance, an administrative

      record that fails to include such communication amounts to a "fictional account of

      the actual decisionmaking process." Portland Audubon Soc., 984 F .2d at 154

      (quoting Home Box Office, Inc. v. Federal Communications Comm 'n, 567 F.2d 9,

      54 (D.C. Cir. 1977)). For this reason, deliberative documents are not categorically

      excluded from the administrative record. Sierra Club v. Zinke, No. 17-CV-07187-

      WHO, 2018 WL 3126401, at *3 (N.D. Cal. June 26, 2018) ("This district has

      repeatedly required deliberative materials (such as internal comments, draft

      reports, emails, and meeting notes) to be added to the administrative record if they

      were considered in the agency's decision."). This is not to say that deliberative

      documents must always be included. The agency may protect such documents by




                                              -8-
asserting the qualified deliberative process privilege but must produce a privilege

log to do so.

      Turning now to Center's request to compel Federal Defendants to produce

additional "internal analysis ... emails and drafts," the Court recognizes that such

a request should not be granted unless Center prevails over the presumption of

completeness. This is not a tall order where, as here, Federal Defendants all but

concede that the administrative record is not complete by acknowledging that they

have failed to include deliberative documents. Nevertheless, Center has overcome

this presumption. Center notes that the administrative record contains only one

email and two draft documents (those issued to the public during the NEPA

process) (Id. at 18-19)--where a typical record often includes dozens of emails

and numerous drafts. In "an era when most work-including decision-making-is

carried out over email" (Id. at 18), it is doubtful that the email submitted in the

record represents the sum of all relevant emails that were before the agency in

reaching a decision. Additionally, Center has produced three draft exhibits that

were similarly before the agency but not produced. (Doc. 42-5, 42-6, 42-7.) These

documents contain feedback from the agency's scientists on which sections of the

recovery plan are outdated. Accordingly, the Court will compel Federal

Defendants to supplement the record with "all documents and materials directly or




                                          -9-
indirectly considered by agency decision-makers," Thompson, 885 F.2d at 555,

including pre-decisonal deliberative materials.

      II.    Supplementation

      Having rejected Federal Defendants argument that all deliberative

documents are per se excluded, the Court will turn to Center's request to expand

the administrative record with the seven attached exhibits. (Doc. 42 at 16-17.)

Alternatively, Center seeks a declaration from the Court that in reviewing BSA

citizen suit cases, the Court is not limited to review of the administrative record.

(Id. at 25-27.)

      Turning to the later contention first, the Court has already determined that

review of an BSA case is limited to a review of the record. Native Ecosystems

Council, 334 F. Supp. 3d at 1129. "However, the whole administrative record is

not necessarily what has been submitted by the agency[.]" Id. A party may seek to

expand the record by demonstrating: ( 1) an additional document is "necessary to

determine whether the agency has considered all relevant factors and explained its

decision," (2) the agency relied on a document not in the record; (3) an additional

document is "necessary to explain technical terms or complex subject matter," or

(4) "when plaintiffs make a showing of agency bad faith." Id.

      Center seeks to include seven documents that it uncovered through FOIA

requests. Center first seeks to include three draft documents that identify "specific


                                         -10-
aspects of the Cabinet-Y aak and Selkirk recovery chapter that contain outdated or

inaccurate information." (Id. at 28 (referencing exhibits 5-7).) The Court agrees

that feedback provided by agency scientists indicating where agency action is

outdated is information that was."considered" by the agency regardless of whether

the agency ultimately adopted or disregarded that feedback. These documents are

admissible under the second exception as a document that the agency relied on but

was not included in the record.

      Additionally, the Court will permit Center to supplement the record with

exhibit 3, which is an email chain coordinating the agency's message to the media.

Center observes that an email in the chain suggests that the Service provided an

additional reason for its denial which is not contained in the record of its

decision-that the additional recovery areas requested in the Petition "are no

longer capable of supporting" grizzly bears. (Doc. 44 at 7.) Exhibit three is

admitted under the first exception as "necessary to determine whether the agency

has considered all relevant factors and explained its decision[.]"

      The Court will deny Center's request to supplement the record with the

additional exhibits as these pertain to post-decisional communications or to this

litigation. None of these documents contain information that explains the agency's

decision nor were these documents before the agency in reaching its decision.




                                         -11-
      IT IS ORDERED that Center's Motion (Doc. 41) is granted in part and

denied in part. Center's request that exhibits 42-3, 42-5, 42-6, and 42-7 be

admitted to the record is GRANTED. Its request to admit the remaining exhibits is

DENIED. Federal Defendants are instructed to complete the record with all

documents and materials directly or indirectly considered by agency decision-

makers including deliberative pre-decisional materials. To the extent Federal

Defendants withhold these materials, they must assert a privilege log.

      DATED this    q& day of March, 2020.



                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                       -12-
